The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation/Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
processing circuitry/inspection value calculation program and imaging apparatus (i.e. apparatus for imaging) of claims 1, 3-14, 20-22, 24, 25, and 27,
non-transitory computer-readable medium comprising instructions…. of claim 15, and
calculating, with the processing circuitry… and generating, with the processing circuitry…of claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-15, 20-22, 24, 25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As discussed above, the following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“processing circuitry…” of claims 1-13, 16, and 24-26,
“calculating, with the processing circuitry” and “generating, with the processing circuitry” of claims 14 and 20-22, and
“non-transitory computer-readable medium comprising instructions….” of claim 15.
The written description, however, fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes what the calculation process program achieves, but the specification does not reveal what the program is (e.g. the logic or algorithm with sufficient discrete steps to achieve the results claimed).  Sections 31-35 (e.g. fig 14) are shown as boxes which are described to be calculation processes, but the specification does not show what calculations are performed, but rather recite what the results of the calculations are.  The independent claims recite that “at least two areas” are used to “compensate for the conflicting inspection-related-angle-dependent components” and are “included in the sensing data.” The claim also requires that inspection value be calculated for each individual plant of a plurality of plants.
The specification states a mean of the images are taken (e.g. [0054]), but it is not clear if other steps are required besides the mean of  two images. Does it require calculating the direction of the plant growth? Selecting which azimuth angles? Furthermore, it is unclear what the differences are between the programming of an independent claim from the programming of a dependent claim. A program of an independent claim would not necessarily have the same programming as that of a dependent claim. For example, the disclosure does not show how claim 1, being broader than its dependent claims, has an algorithm that is not present in the algorithm of its dependent claims. Dependent claims also recite different programs (e.g. claim 6: “the processing circuitry is configured to perform a calculation process using the first piece of data and the second piece of data in which a first azimuth angle of the first sensing direction is opposite to a second azimuth angle of the second sensing direction”), but the disclosure fails to show what these programs are and how the algorithm of a dependent claim (e.g. claim 6) is more narrow than the independent claim (e.g. claim 1: “the processing circuitry is configured to perform a calculation process using at least two areas where azimuth angles of a growing direction of the plant are opposite to each other” and claim 25: “the processing circuitry is further configured to average the first inspection-related-angle- dependent component and the second inspection-related-angle-dependent component”). Claim 14 requires the processing circuitry to perform two separate and distinct functions (i.e. calculating an inspection value for each plant and generating NDVI images based on the inspection value) and two separate algorithms could not be found. Because it is not clear what the algorithms are and how the independent claim encompasses a broader scope than the dependent claims, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claims 11, 3-15, 20-22, 24, 25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 14, and 15, the recitation “a growing direction” is indefinite because plants grow in all directions. Most plants, grow in the vertical direction as well as horizontal (e.g. branches), tangential (branches having branches) down (branches grow down, as well as roots) and thus the term “growing direction” is indefinite because it encompasses any direction. The disclosure gives examples where the direction of a lawn grows varies (e.g. direction lawn is mowed). Furthermore, the claim recites that there are “azimuth angles” and it is unclear how one direction (growing direction) has more than one azimuth angle. The recitation of “areas” is unclear what area or what object is being referred to. Is it an area of the plant? Is it the geometric area under the angle formed by the azimuth angle? Is it referring to the “locations” in the previous clause? How is the “area” of the azimuth angle different from the “piece of data” of the azimuth angle found in claims 6 and 7?

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-15, 20-22, 24, 25, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As discussed above the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions for the elements “processing circuitry…,” “calculating, with the processing circuitry,” and “non-transitory computer-readable medium comprising instructions….” under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. As such claims 1-15 and 19-25 are rejected for failing to comply with the written description requirement as guided by M.P.E.P. 2181(IV).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 11, 12, and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claim 5 recites the inspection value is a normalized difference vegetation index. This limitation is already required in claim 1 as amended and thus claim 5 does not further limit claim 1. Claims 11 and 12’s only directed at limiting the sensing data which is the object intended to be operated on by the apparatus of claim 1. The limitations of claims 11 and 12 do not further limit the structure of the apparatus of claim 1.  Claim 24 recites the orientation of the imaging apparatuses and does not structurally further limit the memory/processing circuitry of claim 1. As Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 10, 11-13, 24, and 25, as interpreted by the Examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Teraoka et al. (US 2015/0192469) in view of Ogura et al. (US 2016/0283791).
. 
With respect to claims 1 and 5, Teraoka et al. show a method and colorimeter and also shows (numbers in parentheses normally indicate the item number and brackets indicate paragraph number):
An inspection apparatus (e.g. Figs. 6, 16A) comprising:
a memory (60)[0081] that stores (“stores” is taken to mean “capable of storing” see discussion below and see distinction from claim 27) an inspection value calculation program and sensing data of a plurality of plants, the sensing data having conflicting inspection-related-angle-dependent components relative to each plant of the plurality of plants (5); and
an processing circuitry [0082] (70), when executing the inspection value calculation program, configured to (“configured to” is taken to mean “capable of”)
retrieve the sensing data from the memory [0119], and 
calculate [0120] an inspection value for inspecting the each plant of the plurality of plants based on the sensing data,
wherein the calculation of the inspection value compensates for the conflicting inspection-related-angle-dependent components relative to the each plant of the plurality of plants and included in sensing data ([0120]; “Accordingly, the attitude error can be reduced through a correction process involving averaging.” [0057]. Since the processing circuitry is capable of averaging out the attitude error and thus produce an inspection value, the processing circuitry would be capable of operating on image data collected of plants), 
wherein the conflicting inspection-related-angle-dependent components include a first inspection-related-angle-dependent component (“attitude error”; e.g. at [0057]) associated with first sensing data from a first imaging apparatus (5A, 22A) at a first location and a second inspection-related-angle-dependent component associated with second sensing data from a second imaging apparatus (5B, 22B) at a second location that is different than the first location (5B and/or 52-2 and 22B are not at the same location as 5A and/or 52-1 and 22A),
wherein a first angle formed by a first optical axis of the first imaging apparatus relative to a perpendicular line on a center of the inspection target and a second angle formed by a second optical axis of the second imaging apparatus relative to the perpendicular line on the center of the inspection target are approximately the same (“symmetrical” [0058]; see e.g. Figs. 6, 16A), and
wherein the processing circuitry is configured to perform a calculation process using at least two areas where azimuth angles of a growing direction (most plants grow in all directions, and in particular vertically up) of the each plant of the plurality of plants are opposite to each other to compensate for the conflicting inspection-related-angle-dependent components relative to the each plant of the plurality of plants and included in the sensing data (“Accordingly, the attitude error can be reduced through a correction process involving averaging.” [0057]).
Teroaka does not show the determination of a normalized difference vegetation index (NDVI). Ogura shows the desire to obtain data from cameras measuring near-infrared wavelengths and determination of NDVI in order to predict the harvest.
Before the time of filing of the claimed invention, it would have been obvious to determine NDVI in order to more accurately determine a proper growth index and anticipated harvest time (Ogura: [0001], [0007], [0062]), thus would have programmed the processing circuitry to calculate the NDVI.
Please note claim 1 is drawn to structure and as such must distinguish from prior art in terms of structure. Claim 1 requires the apparatus to have two structural elements (a memory and a processing circuitry).  The sensing data is considered to be an object intended to be worked upon by the memory and processing circuitry and the sensing data is not found to structurally limit the memory or the processing circuitry. See M.P.E.P. 2115 which guides that a material or article worked upon does not limit apparatus claims. The sensing data is not found to be an element of the inspection apparatus, nor found to impart any particular structure to the memory or the processing circuitry. It is neither listed by a line indentation (“Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”) 37 C.F.R. 1.75(i) and the claim does not clearly state that the inspection apparatus comprises the data.
Similarly, the limitations drawn to the inspection target being a plurality of plants and the imaging apparatuses are not found to be an element of the claimed inspection apparatus, nor found to impart any structure to the memory or the processing circuitry. The claim only requires the processing circuitry to be capable of executing an inspection value calculation program and operating on such data and does not require the prior art to execute the program and operate on the data.
Similarly, the claim does not require an inspection value calculation program to be an element of the inspection apparatus, under the broadest reasonable interpretation of “stores” as discussed above on page 6 and in the Response to Arguments section below. In the event that the claim is to be taken that the memory has stored thereon the program, the program is interpreted to be one that takes an “arithmetic mean” of two images (See e.g. [0031]-[0032] of specification as filed where it describes that angle-dependent effects can be eliminated by performing imaging twice at symmetrical angles and then taking an arithmetic mean of the two images.). And in this case, Teraoka takes an average of two measurements: “Accordingly, the attitude error can be reduced through a correction process involving averaging” [0057]. 
With respect to claims 3 and 4, as discussed above for claim 1, the sensing data does not serve to distinguish from prior art as they pertain to the data operated on by the inspection apparatus, not how the inspection apparatus is structurally different, and therefore claims 3 and 4 do not distinguish from Teraoka et al).

6. The inspection apparatus of claim 1, wherein
the sensing data includes a first piece of data (D1A; Fig. 11) that is based on a first sensing direction of the inspection target (as discussed above, the data is not an element of the claimed inspection apparatus and thus does not serve to structurally distinguish),
the sensing data includes a second piece of data (D2A) that is based on a second sensing direction of the inspection target, and
the processing circuitry, when executing the inspection value calculation program, is configured to perform a calculation process using the first piece of data and the second piece of data in which a first azimuth angle of the first sensing direction is opposite (“symmetric”; see Figs. 6, 16A) to a second azimuth angle of the second sensing direction to compensate for the conflicting inspection-related-angle-dependent components relative to the each plant of the plurality of plants and included in the sensing data.

With respect to claim 7, the processing circuitry is capable of performing a calculation process (averaging) on the claimed first piece of data and the claimed second piece of data, and in averaging, the calculation process would compensate for conflicting inspection-related-angle-dependent components of each plant.

8. The inspection apparatus of claim 1, wherein the memory further stores a sensing apparatus control program, wherein the processing circuitry, when executing the sensing apparatus control program, is further configured (70, 71) to control a sensing apparatus for sensing the inspection target (the “sensing apparatus control program is also not considered to be an element of the inspection apparatus for the same reasons that “inspection value calculation program” is not considered an element). 

10. The inspection apparatus of claim 8, wherein the processing circuitry is further configured to control the sensing apparatus to sense the inspection target at a timing that is in accordance with a sensing direction of sensing the inspection target and a shining direction of a light shone on the inspection target (see flow chart of Fig. 11).
11. The inspection apparatus of claim 1, wherein the sensing data is image data including sensing values of respective wavelength ranges acquired on a basis of the first imaging apparatus and the second imaging apparatus individually having a sensor that has detection devices, arranged two-dimensionally, for detecting light in different wavelength ranges for the respective wavelength ranges (as discussed above for claim 1, the sensing data and the imaging apparatuses do not serve to distinguish from prior art as they pertain to the data operated on by the inspection apparatus, and therefore claim 11 does not distinguish from Teraoka et al).
12. The inspection apparatus of claim 11, wherein the sensing data includes the sensing values in respective red, green, blue, and near-infrared wavelength ranges (The claim is rejected for the same reason as claim 11).
13. The inspection apparatus of claim 12, wherein the inspection target is a plant, and the inspection value is a normalized difference vegetation index (The recitation that the inspection target is a plant does not limit the structure of the inspection apparatus as discussed above for claim 1. The recitation that the result is a normalized difference vegetation index is drawn to the desired results from the manner of operating the inspection apparatus. The use of the colorimeter of Teraoka on a vegetable would produce a normalized difference vegetation index).

With respect to claim 24, the claim describes how the sensing data components were obtained (i.e. the locations of the first and second imaging apparatus. Claims 1 and 24 do not require the first and second imaging apparatus to be an element of the claimed inspection apparatus. Where they were located at the time the data was collected also does not affect the structure of the claimed apparatus. As such, the limitation of claim 24 is not found to provide any structural limitation on the apparatus of claim 1 because the manner in which the data was obtained is not germane to the structure of the apparatus. The structure of the inspection apparatus of claim 24 is the same as the structure of the inspection apparatus of claim 1.
25. The inspection apparatus of claim 1, wherein to calculate the inspection value for inspecting each plant of the plurality of plants based on the sensing data, the processing circuitry is further configured to average the first inspection-related-angle- dependent component and the second inspection-related-angle-dependent component ([0057], [0120]).

With respect to claim 27, Teroaka shows the processing circuitry to be programmed to calculate an inspection value (“Accordingly, the attitude error can be reduced through a correction process involving averaging.” [0057]). Teroaka shows the program and a memory, but does not show that the program is stored on the memory. Official notice is taken that storing programs in a memory was well known. Before the time of filing of the invention, it would have been obvious to store the program in the memory in order to recall and program the processing circuitry in order to repeat measurements with the apparatus.

Claims 14 and 20-22, as interpreted by the Examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al. (JP 2003-339238) in view of Ogura.
Hosaka shows an inspection method for diagnosing crop growth comprising:
receiving, with processing circuitry (image analysis means), sensing data of a plurality of plants (crop), the sensing data having conflicting inspection-related-angle-dependent components relative to each plant of the plurality of plants (see e.g. Fig. 8; the images from 12A and 12C are at different angles at point G2 and would not be identical due to the different viewpoints and thus have angle dependent differences);
calculating, with the processing circuitry (image analysis means), an inspection value for inspecting the each plant of the plurality of plants based on the sensing data,
wherein the calculation of the inspection value compensates for the conflicting inspection- related-angle-dependent components relative to the each plant of the plurality of plants and included in the sensing data (“FIG. 4 is a diagram comparing the amount of change in color depending on the depression angle between the ground photographing and the aerial photographing. The difference in color due to the difference in depression angle is small when the depression angle is small, and is large when the depression angle is large, so a correction formula based on the depression angle is necessary; See Equations 1-5; Abstract: “the change of the image information caused by apparent overgrowth degree changing with the elevation angle is corrected”),
wherein the conflicting inspection-related-angle-dependent components relative to the each plant of the plurality of plants include a first inspection-related-angle-dependent component 5Application No.: 15/560,726Docket No.: 880001-6341-USO1 Amendment dated June 21, 2022associated with first sensing data from a first imaging apparatus at a first location (12A) and a second inspection-related-angle-dependent component associated with second sensing data from a second imaging apparatus (although a different imaging apparatus is not show, the data would be the same as if a second imaging apparatus was used) at a second location (12B) that is different than the first location, and
wherein a first angle formed by a first optical axis of the first imaging apparatus relative to a perpendicular line on a center of the each plant of the plurality of plants and a second angle formed by a second optical axis of the second imaging apparatus relative to the perpendicular line on the center of the each plant of the plurality of plants are approximately the same (See point G2 in Fig. 8 and the two angles formed at point G2 to positions 12A and 12C; the process for which the data was obtained is not positively recited as a steps in the claim), and
wherein calculating the inspection value for inspecting the each plant of the plurality of plants based on the sensing data further includes calculating the inspection value for inspecting the each plant of the plurality of plants using at least two areas where azimuth angles of a growing direction of the each plant of the plurality of plants that are opposite to each other (See point G2 in Fig. 8 and the two angles formed at point G2 to positions 12A and 12C are opposite to each other) to compensate for the conflicting inspection-related-angle-dependent components relative to the each plant of the plurality of plants and included in the sensing data; and
generating, with the processing circuitry, images based on the inspection value that is calculated for inspecting the each plant of the plurality of plants (paras [0041]-[0049].
Hosaka does not show the image to be a normalized difference vegetation index image. Ogura shows the desire to obtain data (e.g. RGB, NIR; [0062]) from cameras determination of NDVI in order to predict the harvest.
Before the time of filing of the claimed invention, it would have been obvious to  make the images as an NDVI image in order to more accurately determine a proper growth index and anticipated harvest time (Ogura: [0001], [0007], [0062]), thus would have programmed the processing circuitry to calculate the NDVI.

Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka and Ogura as applied to claim 14 above, and further in view of Official notice.
	Hosaka and Ogura show all the steps as discussed above but do not show a memory or a non-transitory computer readable medium storing the inspection value calculation program and the sensing data.
	Official notice is taken that storing programs and measurement data on memory or non-transitory computer readable medium was well known. Before the effective filing date of the claimed invention, it would have been obvious to store the program and sensing data in a memory or non-transitory computer readable medium in order to perform measurements again and also recall the sensing data for additional analysis at a later time.
Response to Arguments
Objection to Specification – Title:
Applicant’s request for the objection to the title be held in abeyance has been noted.

Claim Interpretation - 35 USC § 112(f)
Applicant argues on page 10 that the term “circuitry” connotes sufficient structure to avoid invoking 35 U.S.C. 112(f) and provides the plain meaning of the term as “the plan or components of an electric circuit” and cites elements such as a central processing unit (page 12) and “computer, a CPU 101, a read only memory (ROM) 102, and a random access memory (RAM) 103.”  These are not found to be sufficient structure to perform the claimed functions.  A “plan or components of an electric circuit” and generic computer components such as a CPU are not sufficient structure to perform the claimed function because these are only able to perform generic functions, not specialized functions as recited in the claims. This is supported by Applicant’s statement of “Further, the program (emphasis added) may be processed by a single central processing unit (CPU)” The recited functions also are not found to provide sufficient structure. Applicant cites a description for Figure 17 “…example of a computer for performing the above series of processes using a program” (emphasis added). This demonstrates that “components of an electric circuit,” “CPU,” and “computer” are not sufficient structures because the program is absent from the claim.  Applicant’s citation portions of the specification does not reveal that the term “processing circuitry” (nor uses the term) as definite/sufficient structure for performing the claimed function. As such, the Examiner respectfully disagrees that the claim limitation should not be interpreted under 35 U.S.C. 112(f). 
Applicant argues on page 13 the limitation should not be interpreted under 35 U.S.C. 112(f) because claim 1 recites “a memory that stores an inspection value calculation program.” The Examiner respectfully disagrees for at least two reasons:
First, the term “inspection value calculation program” has not be found to be one having achieved recognition in the art, nor does the specification indicate that this is a program known in the art. It appears to be a term coined at the time of the claim amendment. As such, this term does not add sufficient structure and the limitation is imposed by the claimed functions, not the structure.
Second, the claim does not require the memory to have the program stored thereon. Please note how dependent claim 26 is distinguished from independent claim 1. The phrase “a memory that stores an inspection value calculation program” describes what the memory does, not its condition of having the program stored in the memory. The words “stores” and “stored” have different meanings. Please also see the discussion below regarding the term “stores”
Applicant argues on top of page 14, that “the test of whether something is a “program” or an “algorithm” is not based on what it is called, but whether the software and hardware structures, i.e. the process and electronic processor, are described in the specification” and that therefore, claim 1 should not be interpreted under 35 U.S.C. 112(f). It is not clear to the Examiner what Applicant is arguing because it is not clear what relevance there is whether the specification describes the software and hardware structure. Whether there is disclosure of the structure in the specification pertains to meeting the requirements under 35 U.S.C. 112(b), not whether a term invokes 112(f).

Claim Rejections - 35 USC § 112(a)
Applicant argues the disclosure describes the corresponding structure for the claimed processing circuitry and the inspection value calculation program. The Examiner has reviewed paragraphs [0111]-[00118] and Fig. 17 in addition to the newly cited paragraph [0030]-[0061] and Figs. 4-13 and has not found sufficient structure to be disclosed. The cited passages effectively show generic computer components and do not show the program (i.e. an algorithm) for the recited functions. Figures 4-12 pertain to the locations of the first imaging apparatus and second imaging apparatus when the data was collected. The claims are directed to a calculation process after the data is collected (emphasis added).
Paragraph [0077] (i.e. cancellation process section 76) appears to be directed to a process not performed in the claims because the prior paragraph [0076] (i.e. addition process section 33) appears to correspond to the claimed “wherein the calculation of the inspection value compensates for the conflicting inspection-related-angle-dependent components” (the first “wherein” clause) because paragraph [0076] states the addition process section 33 generates “a single NDVI image with cancelled difference in imaging direction angle.” This is why Teraoka was relied upon for showing the claimed limitation because Teraoka states “Accordingly, the attitude error can be reduced through a correction process involving averaging.”
The section prior to paragraph [0076], “lens distortion correction section 32,” does not cancel differences in the two imaging angles, but rather corrects for lens distortion. Therefore, it appears the cancellation process section 76, paragraph [0076], is the only relevant passage that provides disclosure pertaining to the calculation recited in claim 1.
At the bottom of page 17, Applicant points to paragraph [0046] for a calculation that may be performed on the data after the data collection where it states ”taking the arithmetic mean of the two images taken under the inspection condition described above.” The Examiner agrees this appears to show an algorithm (see page 5 above discussing the mean of two images), but this appears to be the only algorithm that is performed AFTER the data is collected, while the rest of the passages cited by Applicant are directed to setting inspection conditions prior to data collection. None of the other passages cited by Applicant shows the requisite algorithm corresponding to the functions recited in the claims for reasons discussed on pages 4-6 above. For example, there is no algorithm “using at least two areas where azimuth angles of a growing direction of the plant are opposite to each other.”

Claim Rejections - 35 USC § 112(b)
Applicant argues claims 1, 14, and 15 are broad and not indefinite with regards to the term “growing direction.” This is not found persuasive because the “growing direction” covers all directions and therefore the limitation has no definite meaning.
With regards to the indefiniteness of the “memory that stores an inspection value calculation program…,” the rejection under 112(b) has been withdrawn in light of new claim 27 which sets forth the distinction between claim 1 and claim 27, where the “memory that stores” is taken to describe what it does for claim 1 and where the “memory is storing” is taken to describe the data and program is present in the memory.

Claim Rejections - 35 USC § 112(d)
Applicant argues claims 11, 12, and 24 comply with 35 U.S.C. 112(d) because the sensing data “must be stored” in the memory. The Examiner respectfully disagrees for the reasons discussed immediately above. The further limiting of what the data is in claims 11, 12, and 24,does further limit the memory of claim 1. It is the same memory structurally and is capable of storing data whether it is sensing data or image data. As such, claims 11, 12, and 24 do not further limit the structure of the apparatus of claim 1.

Claim Rejections - 35 USC § 101
The rejection under 101 has been withdrawn.

Claim Rejections - 35 USC § 102
The rejection of claims under 102 has been withdrawn.

Claim Rejections - 35 USC § 103
Applicant argues Ogura does not show sensing data of a “plurality of plants….each plant.” The Examiner respectfully disagrees. Please see paras. [0003], [0004], [0015] which mentions plants being imaged and para [0058] which mentions “entire farmland” being imaged by the cameras. Nothing suggests Ogura images only a single plant
Applicant argues that Ogura teaches generating an NDVI image “from a single sensor 31.” The Examiner respectfully disagrees.  Please note that there are many cameras 11 (Sensor Cameras 11-1 to 11-N) and each camera has a sensor 3 (“Each sensor camera 11 is provided with a sensor 31” [0062]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/           Primary Examiner, Art Unit 2886